NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0148-17T3


PAULA HILL,

        Plaintiff-Appellant,

v.

ST. BARNABAS MEDICAL CENTER
and BARNABAS HEALTH MAINTENANCE
COMPANIES,

     Defendants-Respondents.
___________________________________________

              Argued June 28, 2018 – Decided July 16, 2018

              Before Judges Yannotti and Haas.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Docket No. L-4583-
              14.

              Juan C. Cervantes argued the cause for
              appellant (Forman & Cardonsky, attorneys; Juan
              C. Cervantes, on the briefs).

              Diana C. Manning argued the cause for
              respondents (Bressler, Amery & Ross, PC,
              attorneys; MaryJane Dobbs and Risa D. Rich,
              on the brief).

PER CURIAM
     Plaintiff Paula Hill appeals from an order entered by the Law

Division dated August 18, 2017, which granted summary judgment in

favor of defendants St. Barnabas Medical Center (SBMC) and Barnabas

Health Maintenance Companies (BHMC). We affirm.

                                I.

     On December 18, 2014, plaintiff filed her complaint against

SBMC and BHMC. She alleged defendants were negligent in their

maintenance and operation of the SBMC premises. Plaintiff claimed

that as a result of defendants' negligence, she suffered serious

personal injuries. She sought damages for her pain and suffering;

the medical expenses she incurred and will incur in the future;

and lost income. After discovery, defendants filed a motion for

summary judgment.

     The record before the trial court on the motion reveals the

following. On January 21, 2014, at around 9:00 a.m., plaintiff

arrived at SBMC for pre-admission tests for a surgical procedure.

Plaintiff's husband drove her to the hospital. Plaintiff testified

that it was snowing when she and her husband left home at around

7:30 a.m., and it continued to snow during the trip. Plaintiff was

wearing what she described as "regular flat shoes." According to

plaintiff, when she exited the car in the hospital's parking lot,

the snow had just begun to cover the ground. Plaintiff did not



                                2                           A-0148-17T3
have any trouble walking from the car to the hospital's main

entrance doors.

      Plaintiff was in the hospital for several hours. Her expert

submitted a report of weather conditions in the Livingston, New

Jersey, area on January 21, 2014. The report states that snow

began to fall in the area at 9:00 a.m., and continued throughout

the morning. According to the report, by 2:00 p.m., between 2.0

and 3.0 inches of snow were on the ground.

      Plaintiff left the hospital after her appointment, exiting

the hospital from the same entrance and across the same pathway

she used when she entered. Plaintiff got into the car while her

husband removed the snow that had accumulated on the car. As she

was   waiting   in   the    car,    plaintiff   received    a    call    from      the

hospital. She was told to return to provide a urine sample.

      Plaintiff exited the car and walked across the same path she

had crossed before. She testified that at the time, it was snowing

heavily. The path was slippery and at least half an inch of snow,

ice, or both, had accumulated on the ground in the area where she

had to walk.

      Plaintiff entered the hospital, provided the urine sample,

and exited to return to the car. She slipped and fell onto her

knees on the crosswalk outside the main entrance to the hospital.

Two   bystanders     came   to     help   plaintiff   get   up   on     her     feet.

                                          3                                   A-0148-17T3
Plaintiff testified that when she left the hospital before her

fall, she observed ice and snow. She said it was "[v]ery slippery."

When she fell, plaintiff could not see the pavement. As plaintiff

was struggling to get up, she fell backwards. Her head, shoulders,

back, and buttocks hit the ground.

     Plaintiff thought she fell around 10:00 a.m., but she was not

sure about the time. The hospital's records indicate that the

accident occurred around 1:30 p.m. Plaintiff was transported to

SBMC's   emergency    department.   SBMC's      records   indicate       that

plaintiff arrived in the emergency department at 1:46 p.m. As a

result of the fall, plaintiff suffered injuries to both knees, as

well as her shoulders, lumbar spine, and cervical spine.

     Defendants note that on January 20, 2014, the National Weather

Service (NWS) issued a "[w]inter [s]torm [w]atch" for an area that

included Livingston, which was to go into effect at noon on

Tuesday, January 21, 2014. According to the NWS, "[w]inter [s]torm

[w]atch" means "there is a potential for significant snow, sleet,

or ice accumulations that may impact travel."

     Later, the NWS changed the "[w]inter [s]torm [w]atch" to a

"[w]inter   [s]torm    [w]arning"       for   heavy   snow.   This     means

"[s]ignificant amounts of snow are forecast that will make travel

dangerous." The NWS also moved up the time for the start of the

storm, announcing that the snow would begin to fall late in the

                                    4                                A-0148-17T3
morning on January 21, 2014, and continue through that evening.

The NWS advised that the heaviest snowfall would occur during the

afternoon and evening.

      Defendants served an expert report by Jody F. DeMarco, P.E.,

of Forensic Consultants of North America, LLC. DeMarco detailed

the   snow   and    ice   control    management      procedures   that    SBMC

implemented on January 21, 2014. DeMarco opined that the SBMC's

procedures included methods to make walkways reasonably safe when

snow and ice could affect the safety of pedestrians. DeMarco

explained    that   during   the    subject   snow    event,   SBMC   made    a

reasonable effort to reduce pedestrian risks associated with snow

and ice.

      DeMarco stated that before the storm began on January 20,

2014, and throughout the day and night of January 21, 2014, the

SBMC had thirty different staff members or laborers to clear snow

and ice from the parking lots, crosswalks, and other pedestrian

walkways. SBMC also had hired Recchia Contracting, Inc. to provide

snow and ice removal services for 2014. Between 12:00 p.m. on

January 21, and 4:00 a.m. on January 22, 2014, Recchia provided

five loaders and four trucks with plows for 21.5 hours of snow

removal services at SBMC.

      Keith Dufford, the grounds foreman for SBMC, testified that

it is his general practice to have at least one laborer at the

                                      5                               A-0148-17T3
crosswalk between the main entrance and SBMC's parking lot during

a snow event. According to Dufford, the laborer's duties include

standing outside the main entrance for the duration of the snow

event; actively clearing the snow, ice or both; and applying salt

to the sidewalk and the surrounding areas near the main entrance.

Dufford usually assigns James Pacala, Ken Matta, or both of these

individuals to perform these tasks.

     Pacala testified that most of the time during a snow event,

he is either stationed at the front entrance of the hospital or

outside the entrance to the emergency department. Pacala had no

recollection of where he was assigned on January 21, 2014. Matta

testified that he has been stationed at the hospital's front

entrance every time it snows. He also did not have any recollection

of anyone falling during a snow event when he was assigned to the

front entrance.

                               II.

     On August 18, 2014, the judge heard argument on defendants'

motion for summary judgment and placed a decision on the record.

The judge found there was no genuine issue of any material fact

as to the time plaintiff fell or the circumstances of her fall.

The judge stated that defendants were not relieved of liability

merely because the snow event was continuing when the accident

occurred.

                                6                           A-0148-17T3
       The judge stated that the evidence showed defendants had

notice of the impending snowstorm and engaged in ongoing efforts

to clear the snow in accordance with its snow removal procedures.

Although plaintiff claimed she did not see anyone clearing the

snow from the area where she fell, defendants established that the

snow removal process was ongoing during the storm.

       The judge determined that it would not be fair to impose a

duty    upon    defendants       to   exercise    reasonable        care   under    the

circumstances      presented      in     this   case.   The    judge   stated      that

defendants could not be expected to prevent the accumulation of

snow shortly after the snow began to fall, while the snow continued

to fall in increasing amounts.

       The judge also pointed out that plaintiff had chosen to walk

across the pathway to the parking lot where her husband was waiting

in his car, with regular flat shoes rather than boots or some

other footwear that would provide some traction. She walked across

the path three times and fell as she was walking on the path a

fourth time. The judge noted that at that time, defendants were

actively removing the snow from SBMC's parking lot and walkways.

       The     judge   concluded       that     plaintiff     had    not    presented

sufficient      evidence    to    impose      liability   upon      defendants,    and

therefore defendants were entitled to judgment as a matter of law.

The    judge    entered    an    order    dated    August     18,   2017,    granting

                                           7                                  A-0148-17T3
defendant's   motion   and   dismissing   plaintiff's   complaint   with

prejudice. This appeal followed.

                                  III.

     On appeal, plaintiff argues that the court erred by granting

summary judgment in favor of defendants. Plaintiff contends she

was a business invitee at SBMC and defendants had a duty to protect

against any dangerous conditions on the property of which they

knew or should have known. Plaintiff contends that on the day she

fell, defendants had notice of the ongoing snow event and the

accumulation of ice and snow in the area where the accident

occurred.

     Plaintiff contends there is a genuine issue of material fact

as to whether defendants properly maintained the path where she

fell. She argues that defendants had a common practice to station

a worker at the hospital's main entrance, but there is an issue

of fact as to whether anyone was actually stationed at that

location on the day of the accident. Plaintiff contends it cannot

be concluded that defendants reasonably maintained the premises

on that date.

     Plaintiff further argues there are other fact issues that are

relevant to whether defendants had a duty to exercise reasonable

care and whether defendants breached that duty. According to

plaintiff, these issues include the extent and timing of the

                                   8                            A-0148-17T3
snowfall, the efforts actually taken to maintain the premises, the

practicalities of clearing the snow while the storm was ongoing,

plaintiff's care for her own safety, and other pertinent factors.

Plaintiff contends these are all matters for consideration by the

jury.

     We review a trial court's decision to grant summary judgment

de novo based upon our review of the motion record, applying the

same standard the trial court applies in determining whether

summary judgment should be granted. Townsend v. Pierre, 221 N.J.
36, 59 (2015). A court should grant summary judgment if the record

establishes there is "no genuine issue as to any material fact

challenged and that the moving party is entitled to a judgment or

order as a matter of law." R. 4:46-2(c).

     An issue of fact is genuine if "considering the burden of

persuasion at trial, the evidence submitted by the parties on the

motion, together with all legitimate inferences therefrom favoring

the non-moving party, would require submission of the issue to the

trier of fact." Ibid. Furthermore, "[i]f there exists a single,

unavoidable resolution of the alleged disputed issue of fact, that

issue should be considered insufficient to constitute a 'genuine'

issue of material fact for purposes of Rule 4:46-2." Brill v.

Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995) (citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)).

                                9                          A-0148-17T3
                                  IV.

       In this case, plaintiff has asserted a negligence claim

against defendants. In order to prevail on such a claim, the

plaintiff must establish that: (1) defendants owed her a duty of

care; (2) defendants breached that duty; (3) the breach was a

proximate cause of her injury; and (4) plaintiff sustained actual

damages. Townsend, 221 N.J. at 51 (citing Polzo v. Cty. of Essex,

196 N.J. 569, 584 (2008)).

       Defendants do not dispute that they owed plaintiff a duty to

exercise reasonable care because she was a business invitee of

SBMC at the time of the accident. They argue, however, that

plaintiff's negligence claim failed as a matter of law because she

did not show they breached that duty. We agree.

       Under Stewart v. 104 Wallace Street, Inc., 87 N.J. 146, 157

(1981), a commercial landowner has a duty to maintain abutting

public sidewalks in a reasonably good condition. That duty was

extended in Mirza v. Filmore Corp., 92 N.J. 390, 394-95 (1983),

to include removal of snow and ice within a reasonable period of

time. The Mirza Court stated, "[t]he abutting commercial owner's

responsibility   arises   only   if,    after   actual   or   constructive

notice, [the owner] has not acted in a reasonably prudent manner

under the circumstances to remove or reduce the hazard." Id. at

395.

                                  10                               A-0148-17T3
     In Qian v. Toll Bros, Inc., the Court held that a condominium

association has a duty to keep the sidewalks within its property

reasonably safe. 223 N.J. 124, 142 (2015). The Court stated that

a landowner owes a duty to exercise reasonable care to protect

visitors from a dangerous condition of private property. Id. at

137 (citing Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 433-34

(1993)). Thus, "[a] residential homeowner has a duty to render

private walkways on the property reasonably safe and – to the

extent reasonable under the circumstances – to clear snow and ice

that presents a danger to known or expected visitors." Ibid.

(citing Lynch v. McDermott, 111 N.J.L. 216, 217-19 (Sup. Ct.

1933)).

     We note that in Bodine v. Goerke Co., 102 N.J.L. 642 (E. &

A. 1926), the Court held that a property owner could not be liable

for failing to remove slush ice from the entrance to a store while

the storm was still ongoing.   Therefore, Bodine indicates that the

reasonable time in which a commercial property owner must act to

clear snow and ice from public walkways does not begin until after

the storm ends. This holding is consistent with the statement in

Mirza that a commercial property owner has a reasonable time after

a snow event in which to remove snow or ice from public streets.

Mirza, 92 N.J. at 396 n.3.



                                11                          A-0148-17T3
     We therefore conclude that defendants had a duty to make the

public walkways within its property reasonably safe and that duty

includes an obligation to clear any snow and ice that presented a

danger to known or expected visitors. The commercial property

owner has a duty to act within a reasonable period of time after

the owner knows or has reason to know of a dangerous condition

caused by the accumulation of snow and ice. As indicated in Bodine,

the property owner has a reasonable time to act after the storm

ends in which to clear accumulated snow and ice.

     In this case, there is no genuine issue of material fact as

to whether the snowstorm was ongoing when plaintiff slipped and

fell on the pathway leading from the parking lot to the hospital's

main entrance. Indeed, plaintiff testified it was snowing heavily

when she left the hospital to return to her car the second time.

Because defendants were not obligated to remove ice and snow until

after the storm ended, liability could not be imposed upon them

in this matter.

     Even were we to conclude that defendants had a duty of care

to business invitees to remove the ice and snow from the pedestrian

walkways before the snowstorm ended, plaintiff failed to present

sufficient evidence to show that defendants breached that duty of

care. Defendants established that they have snow and ice removal

procedures, which they implemented on January 20, 2014, before the

                               12                           A-0148-17T3
storm began. Defendants' snow removal activities continued on

January 21, 2014, and were ongoing when plaintiff exited the

hospital the second time and fell.

     Plaintiff argues there is a genuine issue of material fact

as to whether defendants acted reasonably under the circumstances

because their snow removal procedures are not in writing. However,

defendants established with testimony that such procedures exist

and were implemented before and during the storm event.

     As stated previously, Dufford, the grounds foreman for SBMC,

testified that during a snow event, he generally assigns at least

one laborer to the crosswalk between the parking lot and SBMC's

main entrance. He explained that the laborer is responsible for

clearing the area of accumulating snow and ice.

     Hospital workers Pacala and Matta testified that they have

been responsible for snow removal duties around the hospital's

main entrance during their years of employment at SBMC. Those

duties include sweeping, shoveling, applying de-icing agents, and

assisting pedestrians.

     Plaintiff asserts that she did not see anyone at that location

on the day of the accident. However, Pacala and Matta testified

as to the duties they generally perform during snowstorms, and

SBMC's timesheets show that both Pacala and Matta were working on

the day plaintiff fell. Although Pacala and Matta could not recall

                               13                           A-0148-17T3
specifically whether they worked or where they were assigned on

that day, plaintiff did not present competent testimony that would

allow a reasonable fact-finder to conclude that defendants failed

to act reasonably in clearing the ice and snow from the area where

plaintiff fell.

      Plaintiff further argues there is a genuine issue of material

fact as to the time when she fell. She testified that she fell at

around 10:00 a.m., but she was not sure of the time. SBMC's records

established that plaintiff fell around 1:30 p.m. The records of

weather conditions on January 21, 2014, indicate that the snowstorm

started in the Livingston area around 8:30 a.m., and the snow fell

steadily and heavily at times from mid-morning into the afternoon.

      Thus, the evidence established that the snowstorm was ongoing

when plaintiff fell while walking to the parking lot. The evidence

also established that defendants were taking reasonable actions

to address the accumulation of snow and ice while the storm was

continuing.

      We   therefore   conclude   that    the   motion    judge    correctly

determined that under the circumstances, plaintiff's negligence

claim failed as a matter of law. Based on the evidence presented,

a   reasonable    fact-finder   could   not   determine   that    defendants

breached the duty of care owed to plaintiff.

      Affirmed.

                                   14                                A-0148-17T3